DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 08/09/2021, with respect to the objection to the drawings have been fully considered and are persuasive. 
The amended drawing corrects the previously-raised informalities. Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 10, filed 08/09/2021, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendments to the specification correct the previously-raised informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 10, filed 08/09/2021, with respect to the objection to claims 2-8 have been fully considered and are persuasive. 
The amendments to the claims resolve the previously-raised informalities. Accordingly, the objection to claims 2-8 has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 08/09/2021, with respect to the 112(f) interpretation have been fully considered and are persuasive. 
The amended claims remove the previously-identified means-plus-function language, thereby obviating the need for 112(f) interpretation. Accordingly, the interpretation of the claims under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 08/09/2021, with respect to the rejection of claims 1-8 under 35 USC 112(a) have been fully considered and are persuasive. 
The amended claims remove language referring to the recognizer and detector, thereby rendering the original rejection moot. Further, the Examiner notes that support for the amended limitations relating to the newly-amended external information recognition device and the slip determination device appears in at least Pg. 4 lines 1-12 and Pg. 4 lines 19-24, respectively.  Accordingly, the 35 USC 112(a) rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 08/09/2021, with respect to 35 USC 112(b) rejection of claims 1-8 have been fully considered and are persuasive. 
As discussed above, the language directed towards the recognizer and detector has been removed, thereby obviating the need for 112(f) interpretation and by extension the corresponding 112(b) rejection. Further, the amendments to claim 1 provide clarity regarding the state of the controlled variable when the deceleration control is not performed. Accordingly, the 35 USC 112(b) rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see Pgs. 11-12, filed 08/09/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive. As discussed during the interview on 07/12/2021, the limitation “the slip determination device configured to detect a slip of the host vehicle based on a comparison between a body speed of the host vehicle and a wheel speed of the host vehicle” does not appear to be taught by Koibuchi and Boethel. However, as discussed, such a limitation has not been previously-examined, thereby necessitating further search and consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koibuchi, Kobayashi, and Boethel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends amending “the vehicle” to “a vehicle” in order to establish proper antecedent basis, as well as ensuring compatibility with later invocations of “a host vehicle” (i.e., is “the vehicle” the same vehicle as “a host vehicle”?).
Claims 2-8 depend from independent claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-8 are rejected under similar reasoning as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi (US 6,405,116 B1) in view of Kobayashi et al. (US 6,459,982 B1), hereinafter Kobayashi, and in further view of Boethel et al. (US 2018/0072290 A1), hereinafter Boethel.

Regarding claim 1, Koibuchi teaches a vehicle control apparatus, comprising:
an external information recognition device having a sensor configured to detect an external situation of the vehicle configured to recognize a surrounding situation of the vehicle, the external information recognition device configured to recognize a surrounding situation of a host vehicle based on an output of the sensor;
Koibuchi teaches (Col. 2 lines 25-40): "Furthermore, the vehicle deceleration unit may further comprise a distance detector which detects a distance between the vehicle and another vehicle traveling ahead of the vehicle."
a controller programmed to perform a deceleration control of assisting the host vehicle in decelerating, when a deceleration target is recognized by said external information recognition device,
Koibuchi teaches (Col. 1 line 64 – Col. 2 line 17): “In order to solve the aforementioned problem… there is provided a vehicle deceleration unit comprising a power train decelerator which controls a power train output to decelerate a vehicle… The device comprises a target deceleration determiner which determines a target deceleration to be generated…” Koibuchi further teaches (Col. 2 lines 25-40): "The target deceleration determiner may determine a target deceleration based on the distance between both the vehicles detected by the distance detector."
wherein the deceleration target is ahead of the host vehicle on a course thereof and requires the host vehicle to decelerate or stop;
Koibuchi teaches (Col. 2 lines 25-40): "In this aspect, the distance between the vehicle and another vehicle traveling ahead of the vehicle is detected, and a target deceleration is determined based on the detected distance. Thus, it is possible to hold a following distance greater than a predetermined distance or prevent the vehicle from hitting another vehicle traveling ahead of the vehicle."
and a slip determination device having a vehicle speed sensor and a wheel speed sensor,
Koibuchi teaches (Col. 4 lines 33-37): "The skid control computer 11 can calculate a vehicle speed from the speeds of the front and rear wheels 1f, 1r detected by the wheel speed sensors 2. It is also possible to calculate the slip rate of the wheels from outputs of the wheel speed sensors 2..."
However, while Koibuchi does teach the determination of vehicle slip using wheel speed, Koibuchi does not outright teach a determination including a comparison between a body speed of the host vehicle and a wheel speed of the host vehicle. Kobayashi teaches a preceding vehicle following control system, comprising:
the slip determination device configured to detect a slip of the host vehicle based on a comparison between a body speed of the host vehicle and a wheel speed of the host vehicle,
Kobayashi teaches (Col. 3 lines 4-13): "The anti-lock brake control unit 9 includes a vehicle body speed estimating section 9a serving as a means for determining a vehicle speed... The brake pressure controlling section 9b calculates wheel slip rates in accordance with the estimated vehicle body speed and the wheel speeds… of the four wheels 1FL~1RR sensed by wheel speed sensors 13FL~13RR)"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi and Kobayashi to incorporate the teachings of Kobayashi to provide a slip determination device configured to detect a slip of the host vehicle based on a comparison between a body speed of the host vehicle and a wheel speed of the host vehicle. Koibuchi and Kobayashi are both directed towards the similar pursuit of vehicle control, namely control based at least in part on vehicle slip. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Kobayashi, as Koibuchi already provides a slip determination device having a vehicle speed sensor and a wheel speed sensor. As Kobayashi already provides the inputs needed to determine slip through the method of Kobayashi, it would be obvious to combine the two teachings to attain the predictable result of the calculation of a slip of the host vehicle based on a comparison of the vehicle speed and wheel speed determined by Koibuchi.
However, neither Koibuchi nor Kobayashi outright teach the setting of a first controlled variable associated with the deceleration control when the slip of the host vehicle is detected without execution of the deceleration control. Boethel teaches a method and device for electronically controlling a vehicle deceleration in an ABS braking system, comprising:
wherein said controller  ([0032] and [0033], “the differential slip regulation”) is programmed to set a first controlled variable ([0033], “the brake pressure”), which is a controlled variable associated with the deceleration control when the slip of the host vehicle is detected without execution of the deceleration control, so as to suppress an extent of deceleration of the host vehicle, in comparison with a second controlled variable ([0033], “the brake pressure”), which is the controlled variable when the slip of the host vehicle is not detected when the deceleration control is not performed.
Boethel teaches ([0030]): "For this purpose, an actual differential slip is determined, i.e. a difference between a present rotational behavior of the vehicle axis to be controlled… and the other vehicle axle…" Thus, in order for differential slip to be determined, slip of the host vehicle is detected. Boethel further teaches ([0033]): "In this case, the differential slip regulation is also subject to the requirement that the brake pressure be limited when the actual vehicle deceleration is greater than the maximum deceleration, e.g. due to the differential slip regulation, and is increased when it is less than the minimum deceleration." Thus, Boethel establishes brake pressure as a first controlled variable. Boethel even further teaches: ([0019]): "According to embodiments of the invention a brake pressure at wheel brakes of a vehicle axle is controlled as a function of a detected actual vehicle deceleration..." Boethel still further teaches ([0021]): "The actual vehicle deceleration is determined in this case, for example, by an acceleration sensor or on the basis of the derivative of a vehicle reference speed determined with the aid of wheel speed sensors." The Examiner notes that Boethel does not outright teach a scenario in which the slip of the host vehicle is not detected when the deceleration control is not performed; however, one of ordinary skill in the art would recognize from the teachings of Boethel that if differential slip is not detected, differential slip regulation would not be necessary and the brake pressure (i.e., deceleration) would not be suppressed compared to the brake pressure present when differential slip is detected.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi and Kobayashi to incorporate the teachings of Boethel to provide the setting of a first controlled variable associated with the deceleration control when the slip of the host vehicle is detected without execution of the deceleration control. Koibuchi and Boethel are directed towards similar endeavors in vehicle control. Incorporating the teachings of Boethel would be advantageous, as Boethel ([0033]) discloses that "the purpose of limiting the brake pressure when the maximum deceleration has been exceeded by the actual vehicle deceleration is to advantageously calm down the course of deceleration, because fewer control interventions take place". Accordingly, one of ordinary skill in the art would be motivated to combine the teachings of Koibuchi and Boethel in order to decelerate in a more controlled manner and require fewer control interventions overall.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, and Boethel in view of Ito (US 2010/0023226 A1).

Regarding claim 2, Koibuchi, Kobayashi, and Boethel teach the aforementioned limitations of claim 1. However, neither Koibuchi, Kobayashi, nor Boethel outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison when the risk is high. Ito teaches a vehicle-mounted safety control apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison with the first controlled variable when the risk of the collision is high.
Ito teaches ([0015]): According to the above vehicle-mounted safety control apparatus, it is possible to terminate the brake operation once activated if the likelihood of collision with an obstacle ahead of the vehicle is relatively low, to thereby prevent collision with an obstacle behind the vehicle such as the following vehicle." Ito further teaches ([0055]): "... assists the driver's braking operations by increasing the brake fluid pressure with respect to the depression amount of the brake pedal. When the time to collision Tc becomes smaller than the time Ta (0.6 seconds for example), the vehicle-mounted safety control apparatus 3 assumes that the first likelihood is at the high level, and activates the automatic braking system irrespective of the driver's operation." Thus, Ito teaches that brake operations may be adjusted by adjusting the brake fluid pressure level. It then follows that terminating brake operations would result in reducing the brake fluid pressure, which increases a suppression degree of the extent of the deceleration (i.e., deceleration is suppressed/reduced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, and Boethel to incorporate the teachings of Ito to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a risk of a collision between the host vehicle and the deceleration target is low, in comparison when the risk is high. Implementing the teachings of Ito would be highly advantageous, as doing so would allow the vehicle control apparatus to make defensive/proactive maneuvers in order to protect the vehicle and its occupants if the risk of collision is high. If the risk of collision is low, implementing the teachings of Ito is likewise beneficial, as doing so would minimize unneeded brake activation, ultimately improving speed, comfort, and fuel efficiency by minimizing the total amount of deceleration events.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, and Boethel in view of Noda et al. (US 2009/0018740 A1), hereinafter Noda.

Regarding claim 3, Koibuchi, Kobayashi, and Boethel teach the aforementioned limitations of claim 1. However, neither Koibuchi, Kobayashi, nor Boethel outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Noda teaches an automotive collision mitigation apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle, which is another vehicle that follows the host vehicle, is recognized by said external information recognition device, in comparison with the first controlled variable when the following vehicle is not recognized.
Noda teaches ([0024]): "As shown in FIG. 1, the PCS 1 is comprised of… a rear-side camera 34 (as a rear vehicle detection means)…" Noda further teaches ([0092]): "In the brake assist process, when the automatic brake operates based on the possibility that own vehicle would be struck from behind by the rear vehicle in the case where the automatic brake a1 does not operate and the rear vehicle runs behind own vehicle on the same traffic lane, the PCS 1 sets the braking force for the brake assist to a small value and sets the acceleration gradient for the automatic brake a2 to a small value, when compared with the case where there is no rear vehicle behind own vehicle." Noda even further teaches ([0119]): "According to the PCS 1 described above, it is possible to more-forcedly brake the vehicle when there is no rear vehicle behind own vehicle and there is no possibility that own vehicle would be struck from behind by the rear vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, and Boethel to incorporate the teachings of Noda to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Implementing the teachings of Noda would be advantageous, as decelerating with a vehicle traveling behind the own vehicle presents the risk of collision should the following vehicle not react quickly enough. Thus, in order to mitigate the risk of collision, the teachings of Noda beneficially provide a determination of whether or not deceleration suppression should be increased or decreased in order to prevent collisions and protect both vehicles and their occupant(s).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, and Boethel in view of Morita et al. (US 2013/0245945 A1), hereinafter Morita.

Regarding claim 4, Koibuchi, Kobayashi, and Boethel teach the aforementioned limitations of claim 1. However, neither Koibuchi, Kobayashi, nor Boethel outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it outright, the changing of the vehicle speed may be readily accomplished by modifying Morita to utilize the brake pressure changes of Boethel in order to accomplish such speed changes.
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, and Boethel to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, Boethel, and Ito in view of Noda.

Regarding claim 5, Koibuchi, Kobayashi, Boethel, and Ito teach the aforementioned limitations of claim 2. However, neither Koibuchi, Kobayashi, Boethel, nor Ito outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Noda teaches an automotive collision mitigation apparatus, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if a following vehicle, which is another vehicle that follows the host vehicle, is recognized by said external information recognition device, in comparison with the first controlled variable when the following vehicle is not recognized.
Noda teaches ([0024]): "As shown in FIG. 1, the PCS 1 is comprised of… a rear-side camera 34 (as a rear vehicle detection means)…" Noda further teaches ([0092]): "In the brake assist process, when the automatic brake operates based on the possibility that own vehicle would be struck from behind by the rear vehicle in the case where the automatic brake a1 does not operate and the rear vehicle runs behind own vehicle on the same traffic lane, the PCS 1 sets the braking force for the brake assist to a small value and sets the acceleration gradient for the automatic brake a2 to a small value, when compared with the case where there is no rear vehicle behind own vehicle." Noda even further teaches ([0119]): "According to the PCS 1 described above, it is possible to more-forcedly brake the vehicle when there is no rear vehicle behind own vehicle and there is no possibility that own vehicle would be struck from behind by the rear vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, Boethel, and Ito to incorporate the teachings of Noda to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if a following vehicle is recognized in comparison to when a following vehicle is not recognized. Implementing the teachings of Noda would be advantageous, as decelerating with a vehicle traveling behind the own vehicle presents the risk of collision should the following vehicle not react quickly enough. Thus, in order to mitigate the risk of collision, the teachings of Noda beneficially provide a determination of whether or not deceleration suppression should be increased or decreased in order to prevent collisions and protect both vehicles and their occupant(s).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, Boethel, and Ito in view of Morita.

Regarding claim 6, Koibuchi, Kobayashi, Boethel, and Ito teach the aforementioned limitations of claim 2. However, neither Koibuchi, Kobayashi, Boethel, nor Ito outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it directly, the changing of the vehicle speed may be readily accomplished by modifying Morita to utilize the brake pressure changes of Boethel in order to accomplish such speed changes.
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, Boethel, and Ito to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, Boethel, and Noda in view of Morita.

Regarding claim 7, Koibuchi, Kobayashi, Boethel, and Noda teach the aforementioned limitations of claim 3. However, neither Koibuchi, Kobayashi, Boethel, nor Noda outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it directly, the changing of the vehicle speed may be readily accomplished by modifying Morita to utilize the brake pressure changes of Boethel in order to accomplish such speed changes.
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, Boethel, and Noda to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koibuchi, Kobayashi, Boethel, Ito, and Noda in view of Morita.

Regarding claim 8, Koibuchi, Kobayashi, Boethel, Ito, and Noda teach the aforementioned limitations of claim 5. However, neither Koibuchi, Kobayashi, Boethel, Ito, nor Noda outright teach setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Morita teaches a navigation device, recommended speed arithmetic device, and recommended speed presentation device, comprising:
when setting the first controlled variable, said controller is programmed to set the first controlled variable so as to increase the suppression degree of the extent of the deceleration if an arrival time is short, in comparison with the first controlled variable when the arrival time is long,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection while the traffic light is green, a green arrow, or the like as a candidate for the recommended speed... The... arithmetic unit computes a speed by increasing the current speed and also computes a speed by decreasing the current speed, and then uses an appropriate one of them as the speed which enables the self-vehicle to pass through the intersection while the traffic light is green..." The Examiner notes that if the time is short, the vehicle will try to change speed to pass through without stopping; speeding up indicates an increased suppression degree of the extent of deceleration compared to a situation where the time is long and speeding up is not attempted. While Morita does not state it directly, the changing of the vehicle speed may be readily accomplished by modifying Morita to utilize the brake pressure changes of Boethel in order to accomplish such speed changes.
wherein the arrival time is a time until the host vehicle arrives at a traffic light, which is the deceleration target,
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f)."
and the arrival time is obtained on the basis of a distance between the host vehicle and the traffic light when a color of the traffic light turns red.
Morita teaches ([0076]): "The traffic-light-information-based recommended speed arithmetic unit 15 then analyzes the traffic light information… to determine the times that the traffic light changes its color, and determines whether the self-vehicle can pass through the intersection with the traffic light while the traffic light is green, a green arrow or the like after a lapse of the length of time determined in step ST2f on the basis of the traffic light change times (step ST3f). When expecting that the traffic light turns red or the like when the self-vehicle reaches the signalized intersection while keeping the current vehicle speed to travel along the road, and determining that the self-vehicle cannot pass through the intersection without stopping at the intersection... the… arithmetic unit 15 determines a speed which enables the self-vehicle to pass through the signalized intersection… as a candidate for the recommended speed in the section from the current position to the signalized intersection…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koibuchi, Kobayashi, Boethel, Ito, and Noda to incorporate the teachings of Morita to provide setting the first controlled variable so as to increase a suppression degree of the extent of the deceleration if an arrival time until the host arrives at a traffic light which is turning red is short in comparison to when the arrival time is long. Implementing the teachings of Morita would be highly advantageous, as doing so would allow the vehicle control apparatus to make determination of whether or not the vehicle is capable of arriving at a changing traffic light in time. In some scenarios, vehicles approaching a traffic light may be traveling too slowly to reach the light in time. Implementing the teachings of Morita allows the vehicle to determine if the vehicle can pass through the light while the light is still green, and if not, allow the vehicle to increase vehicle speed (e.g., by increasing a suppression degree of the extent of deceleration) in order to make the light. This is beneficial, as such an implementation would save time for the vehicle and its occupants by preventing a potentially unnecessary stop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi et al. (US 2007/0225882 A1) teaches a vehicle control apparatus, vehicle control method, and vehicle slip suppressing apparatus including a vehicle slip judging section operable to judge whether a vehicle slip is occurring. Ogawa (US 2014/0222244 A1) teaches a drive support device and drive support method including setting vehicle speed based on the distance from the vehicle to a traffic signal. Lin (US 4,653,816 A) teaches an anti-lock brake control system involving vehicle critical wheel slip; however, Lin teaches that the maximum vehicle deceleration is used to determine the critical slip value rather than controlling deceleration in response to vehicle slip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669